Name: Council Regulation (EC) No 1404/95 of 15 June 1995 opening and providing for the administration of Community tariff quotas for certain industrial products (third series 1995) and modifying Regulations (EC) No 2878/94 and (EC) No 915/95 opening and providing for the administration of Community tariff quotas for certain industrial and fishery products
 Type: Regulation
 Subject Matter: fisheries;  industrial structures and policy;  tariff policy
 Date Published: nan

 23 . 6. 95 1 EN | Official Journal of the European Communities No L 140/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1404/95 of 15 June 1995 opening and providing for the administration of Community tariff quotas for certain industrial products (third series 1995) and modifying Regulations (EC) No 2878/94 and (EC) No 915/95 opening and providing for the administration of Community tariff quotas for certain industrial and fishery products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, exceed the volumes laid down in the above Regulation , whereas the volume of the quota in question should therefore be increased ; Whereas it is necessary, in particular, to ensure for all Community importers equal uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community ; whereas, to ensure the efficiency of a common adminis ­ tration of these quotas, there is no reasonable obstacle to authorizing Member States to draw from the quota ­ volumes the necessary quantities corresponding to actual imports ; Whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly, Whereas production in the Community of certain indus ­ trial products will remain, in the course of 1995, unable to meet the specific requirements of the user industries in the Communtiy ; whereas, consequently, Community supplies of products of this type will depend to a conside ­ rable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas Community tariff quotas at zero duty should therefore be opened within the limits of appropriate volumes for a period up to 31 December 1995 taking account of the need not to disturb the markets for such products nor the starting out or develop ­ ment of Community production ; Whereas by Regulation (EC) No 2878/94 0 and (EC) No 915/95 (2) the Council opened, for 1995 Community tariff quotas for certain industrial and fishery products, and in particular ferro-chromium containing by weight more than 6% of carbon (order No 09.2711 ), fresh chilled or frozen cod (order No 09.2753), cod, salted but not dried (order No 09.2765), shrimps (order No 09.2773), cod livers (order No 09.2758), frozen surimi (order No 09.2779), and blue grenadier fillets (order No 09.2780) ; HAS ADOPTED THIS REGULATION : Whereas current economic data suggests that the Community demand of non-Community imports of the products in question could in the course of the year Article 1 1 . From the date of entry into force of the present Regulation, to the date specified in the following table, the customs duties applicable to imports into the Community of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas shown below : (') OJ No L 304, 29. 11 . 1994, p . 1 . (2) OJ No L 95, 27. 4. 1995, p. 1 . No L 140/2 | EN 1 Official Journal of the European Communities 23 . 6. 95 Order number CN code Tariccode Description Amount of quota Quota duty (% ) End of quota period 09.2892 ex 2932 29 90 *45 2'-anilino-6/-diethylamino-3'-methylspiro 25 tonnes 0 31.12.1995 (isobenzofuran- 1 (3H) 9'-xanthen)-3-one 09.2893 ex 3815 90 00 * 88 Catalytic preparation consisting of titanium 300 tonnes 0 31.12.1995 dioxide doped with tungsten trioxide contai ­ ning not less than 10 % by weight of tung ­ sten tioxide with a specific surface 80 to 100 mVg 09.2894 ex 9608 91 00 * 20 Felt tips and other porous-tips for markers , 30 000 000 pieces 0 31.12.1995 without internal canal 09.2895 ex 7011 20 00 * 80 Glass face-plate of a diagonal dimension of 700 000 pieces 0 31.12.1995 724 ( ± 2 mm) and of dimension of 471 x 601 mm ( ± 2 mm) for the manufac ­ ture of colour cathode-ray tubes (a) 09.2896 ex 8540 11 11 * 92 Colour cathode-ray tubes with a slot mask 13 000 pieces 0 31.12.1995 equipped with electron guns, placed side by side (in line technology) with a diagonal measurement of the screen of 27 cm (a) Checks on their prescribed end use shall be carried pursuant to the relevant Community provisions. 2. In Regulation (EC) No 2878/94 the table shown in Article 1 is replaced, for order No 09.2711 , by the following table : 'Order number CN code Description Amount ofquota Quota duty (%) End quota period 09.2711 7202 41 91 Ferro-chromium containing by weight 700 000 tonnes 0 31.12.1995' 7202 41 99 more than 6 % of carbon 3 . Regulation (EC) No 915/95 is modified as follows : (a) Article 1 , paragraph 1 , instead of '30 June 1995' read '31 December 1 995'; (b) the table attached is replaced by the following : . Amount of Quota ,es CN code Description of goods quota duty number (in tonnes) (%) 09.2753 ex 0302 50 Cod (Gadus morhua, Gadus ogac, Gadus macrocepbalus), and 50 000 6 ex 0302 69 35 fish of the genus Boreogadus saida, excluding livers , roes, ex 0303 60 presented fresh, chilled or frozen, for processing (a) (b) ex 0303 79 41 09.2765 0305 62 00 Cod (Gadus morhua, Gadus ogac, Gadus macrocepbalus), and 8 500 6 0305 69 10 fish of the species Boreogadus saida, salted or in brine, but not dried or smoked 09.2773 ex 0306 13 10 Shrimps and prawns of the species Pandalus borealis, in shell, 6 500 5 ex 0306 23 10 fresh, chilled or frozen for processing (a) (b) 09.2758 ex 0302 70 00 Cod livers (Gadus morhua, Gadus ogac, Gadus macrocepbalus) 500 0 and fish liver of the genus Boreogadus saida, for processing (a) (b) 23 . 6. 95 | EN | Official Journal of the European Communities No L 140/3 Series number CN code Description of goods Amount of quota (in tonnes) Quota duty (%) 09.2779 ex 0304 90 05 Surimi, frozen, for processing (a) (b) 3 500 6 09.2780 ex 0304 10 38 Blue grenadier fillets (Macrouronus novaezelandiae), fresh, 2 000 6 ex 0304 20 91 chilled or frozen and other blue grenadier meat for processing (a) ex 0304 90 97 (b) 09.2884 ex 0303 29 00 Whitefish (Coregonus spp.) frozen for processing (a) (b) 750 5 09.2757 ex 0302 62 00 Haddock (Melanogrammus aeglefinus), fresh, chilled or frozen 200 6 ex 0303 72 00 for processing (a) (b) (a) Control of the use for this special purpose shall be earned out pursuant to the relevant Community provisions. (b) The quotas shall apply to products intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations :  cleaning, gutting tailing, heading,  cutting (excluding filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation. The quota is not allowed for products intended, in addition, to undergo treatment (for operations) qualifying for the quota where such treatment (for operations), is (are) carried out at retail or catering level. The reduction of customs duties shall apply only to fish intended for human consumption. Tartc codes Series No CN code Taric code 09.2753 ex 0302 50 10 * 11 * 19 ex 0302 50 90 * 11 ex 0302 50 90 * 91 ex 0302 69 35 * 10 ex 0303 60 11 * 10 ex 0303 60 19 * 10 ex 0303 60 90 * 10 ex 0303 79 41 * 10 09.2758 ex 0302 70 00 * 20 09.2773 ex 0306 13 10 * 10 ex 0306 23 10 * 11 ex 0306 23 10 * 91 09.2779 ex 0304 90 05 * 10 09.2780 ex 0304 20 91 * 10 ex 0304 10 38 * 50 ex 0304 90 97 * 60 09.2884 ex 0303 29 00 * 10 09.2757 ex 0302 62 00 * 11 * 19 ex 0303 72 00 * 10 ' No L 140/4 r~EN | Official Journal of the European Communities 23 . 6 . 95 Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer presents a declaration covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs authorities, the Member State concerned shall , by noti ­ fying the Commission , draw an amount corresponding to its requirements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawing shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation, to extent that the available balance so permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits . Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 15 June 1995 . For the Council The President Ph . VASSEUR